 310DECISIONSOF NATIONALLABOR RELATIONS BOARDGranite City Steel CompanyandLocal 50, Interna-tional Chemical Workers Union,AFL-CIO, CLC.Case 14-CA-4148September 5, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn May 29, 1967, Trial Examiner Samuel M.Singer. issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Decision, and briefs insupport of their exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified below toconform the Order and Notice to the recommenda-tions set forth in the section of the Trial Examiner'sDecision entitled "The Remedy."(a)In accordance with the practice which ex-isted prior to September 7, 1966, restore to thebusiness representative of the above Union theright of unlimited access, on foot and by automo-bile, to the plant at all times, with the understandingthat the business representative is not to interferewith or impede progress of work or the direction ofany member of management, and that he is to con-duct himself in a proper manner and in accord withthe collective-bargaining agreement between theparties.(b)Revoke the unilateral changes in grievancepractices and procedure instituted on September 7,1966, which restricted access to plant property bythe business representative of the above Union, andnotify the Union to that effect.(c)Post at its premises in Granite City, Illinois,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 14, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 14,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.' In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent, Granite City Steel Company, Granite City, II-linois, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Failing and refusing to bargain collectivelywith Local 50, International Chemical WorkersUnion, AFL-CIO, CLC, as the exclusive collec-tive-bargaining representative of its employees inthe appropriate unit, by unilaterally instituting orchanging grievance practices or procedure, or anyother term or condition of employment of its em-ployees within the aforesaid unit, without prior con-sultation and bargaining with the aforesaid Union.(b) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of their rights guaranteed in Section 7 of theAct.2.Take the following affirmative actiondesigned to effectuate the policies of the Act:APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL, in accordance with the practicewhich existed prior to September 7, 1966,restore to the business representative of Local50, International ChemicalWorkers Union,AFL-CIO, CLC, the right of unlimited access,on foot and by automobile, to the plant at alltimes with the understanding that the businessrepresentative is not to interfere with or im-pede progress of work or the direction of anymember of management, and that he is to con-duct himself in a proper manner and in accordwith our collective-bargaining agreement.WE WILL revoke the unilateral changes ingrievance practices and procedure instituted byus on September 7, 1966, which restricted ac-167 NLRB No. 35 GRANITE CITY STEEL CO.cess to our plant property by the businessrepresentativeofLocal 50,InternationalChemical Workers Union,AFL-CIO, CLC,and we will notify the Union to that effect.WE WILLNOT fail or refuse to bargain collec-tivelywith the Union as the exclusiverepresentative of all our employees in the ap-propriatebargainingunit,by unilaterallychanging grievance practices or procedure orany other term or condition of employment ofour employees in the unit without prior con-sultation and bargaining with the Union.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of their rights guaran-teed in Section 7 of the National Labor Rela-tions Act.GRANITE CITY STEELCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone622-4167.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER, Trial Examiner: This case washeard before me at St. Louis, Missouri, on March 13-14,1967, pursuant to a charge filed on November 17, 1966,and a complaint issued on February 8, 1967.1 The issuelitigated was whether Respondent, in violation of Section8(a)(1) and (5) of the National Labor Relations Act, asamended, unilaterally restricted the Charging Party'srepresentatives' previous unrestricted access to Respond-ent's blast furnace plant for the purpose of administeringthe collective-bargaining agreement.All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnesses.All waived oral argument at the conclusion of the case.Briefswere received from General Counsel and Re-spondent.Upon the entire record in the case,2 the briefs, and myobservation of the witnesses, I make the following:'Unless otherwisespecified, date referencesare duringthe periodaroundJune1966-February 19672Transcript corrected by my order dated May 3, 1967.3The findingsin this and succeeding sectionsare basedlargely on un-contradicted testimony and documentary evidence.FINDINGS AND CONCLUSIONS3111.THE BUSINESS OF RESPONDENT; THE LABOR ORGANIZA-TION INVOLVEDRespondent, a Delaware corporation, with its principaloffice and place of business in Granite City, Illinois, is en-gaged in the manufacture, sale, and distribution of steeland related products. It annually ships to States outsideIllinois products valued in excess of $50,000. I find thatat all material times, Respondent has been and is engagedin commerce within the meaning of the Act.The Charging Party, herein called the Union, is a labororganization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. Background; Contractural Grievance Provisions,Understandings, and Practices3Respondent's facilities at Granite City include a blastfurnace plant and steel mill, separated by approximatelythree-quarters of a mile. The blast furnace area, 1,487 by487 yards, contains a complex of buildings (coalmachines "plant," sulphate building, machine shop, etc.),where different operations or processes are performed.Most of the blast furnace employees work within 200yards of the main gate. The employees' parking lot is out-side the blast furnace area, directly across the road fromthe main gate, while the supervisors' parking area is in-side the plant, near the main gate. The blast furnacesoperate 3 shifts, 7 days a week, the largest being the "dayturn" (8 a.m.-4 p.m.) with about 400 employees. The twonight shifts consist of about 160 employees each and theweekend shifts of about 180.The Union has represented Respondent's approxi-mately 900 blast furnace employees since Respondentacquired the blast furnace plant in February 1951; it hassince entered into successive collective agreements withRespondent. Among Respondent's other employees aresteelworkers, bricklayers, and hod carriers, representedby other unions.The collective agreement contains a five-stepgrievance-arbitration provision. Step one provides thatthe "employee or employees involved, and their UnionRepresentativesmay take the grievance up with theforeman in charge within twenty-four (24) hours, and notlater than thirty (30) days from the date of occurrence."Step two provides that if no agreement is reached at stepone, "the grievance shall be reduced to writing" and con-sidered by the "Department Superintendent" and "UnionRepresentatives." In practice, the Union's business agenthas usually been the "Union Representive" at the firststage of the grievance procedure, although shop stewardshave also represented grievants at that stage.' Union Pre-sident Braun, a former business agent, credibly testifiedthat stewards normally "become involved" at the secondor third steps when the grievance reaches the stage of for-mal meeting with management and, in fact, that it was notuntil that stage that the steward is informed of the"Union Officials Braun and Bennett credibly testified that the businessagent is involved in 90 percent of the grievances at the first step CompanyOfficial Hundley conceded that he is "principally" involved in handlinggrievances, but estimated that 50 percent were filed by shop stewards. Icredit the more positive testimony of Braun and Bennett on this point. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievance.Furthermore,the business agent participatesin every grievance step. As the Union's only full-timepaid employee, he is "on 24-hour call" to serve all shifts.Business agents servicing the bargaining unit have beenemployees on leave for the duration of their tenure asagents. The Union has only 10 to 15 shop stewards in theentire blast furnace plant,some shifts(and indeed someof the 26 departments) without any.5The collective agreement contains no specific provi-sionon access by business agents or other unionrepresentatives for the purpose of handling grievances.6Nor was the question of right of union access specificallyraised in precontract negotiations-at least in thosepreceding the current contract, effective September 1,1965, to October 1, 1968.7 For 12 years (February 1951to December 1963), each of the Union's five elected busi-ness agents was verbally advised by Respondent that hehad "unlimited" access to company property as long ashe did not interfere with or impede production andmanagement direction. With the election of the sixth busi-ness representative, Richard Hamilton, the scope andconditions of such"unlimited"access was put into writ-ing.Respondent'sDecember27, 1963,letter to RichardHamilton states in relevant part:So long as you conduct yourself in a propermannerand operate according to the Contractbetween the parties, you will be permitted access onfoot to the plant at all times, with the understandingthat you are, under no circumstances, to interferewith or impede progress of work, or the direction ofany member of Management.The restriction "on foot" was withdrawn by Respondentafter discussion with the Union, Respondent therebyagreeing that Richard Hamilton, like the business agentsbefore him, could use his automobile to go about plantproperty.Also like previous business agents, Hamiltonwas able to enter the plant on all shifts, including the twonight shifts and on holidays and weekends without obtain-ing prior permission from management. Company VicePresident Hundley, Respondent's chief industrial rela-tions official, testified that the access "privilege" wasgranted "automatically and routinely to all businessrepresentatives since [Respondent] acquired [its] facili-ties onFebruary 3, 1951 "B.Respondent's New Restrictions on Plant Access, Im-pairing the Business Agent's Communications With Em-ployees on GrievancesThe record establishes, and I find, that on June 25,1966, Richard Hamilton induced a slowdown in the blastItwas stipulated that there were "approximately 70 openings forstewards presently filledby 10 to15." According to Union PresidentBennett,the Union has had difficulty in recruiting volunteers for thosepositions,chiefly because of the feeling that stewards were being"bypassed"in the grievance procedure Business Agent Charles Hamil-ton, a former steward, testified that "some peoplejust don't care to bestewards, .. since the business representative has been more or less theunion.we didn't really have too much use for stewards . .6Under a supplementary agreement adopting "company policiesconcerning employees entering the plant,"the union president,financialsecretary,and recordingsecretaryare authorized"to enter the plant any-time on official Union business,"but it is conceded(Resp. Br p 2) thatthese officers-all employees-never enter the plant on union business,except to attend meetings with company representatives.None of themparticipates in the grievance procedure7During the final stages of the 1965 negotiations the parties did makefurnace plant over a dispute concerning the discharge oftwo employees According to Vice President Hundley,Hamilton had driven through the plant to direct the slow-down, countermanded orders of supervisors, and other-wise interfered with production. Braun, then union pres-ident, helped resolve the dispute and, at the urging ofCompany Offical Muttach, drove through the plant andgot the men to return to "normal operations" that sameday. In a subsequent meeting (June 28) and in anexchange of correspondence Respondent discussed withtheUnion this incident and other problems, includingsome of its own (e g., competing market conditions)which contributed to restlessness in the plant. In its July6 letter to Richard Hamilton, Respondent warned that inthe event of "any repetition" by Hamilton of the June 25incident or other concerted work disruption, the Com-pany was "prepared" to "[d]eny you admission to theCompany premises except under special terms and condi-tions as established by the Company." Vice PresidentHundley testified that after an "outstanding effort" toreestablish past good relations, made by InternationalUnion Attorney Sheppard at a July 19 meeting, "condi-tions started to show a significant improvement." He alsotestified that subsequent to this July 19 meeting there was"no further indication" of a recurrence of the kind ofproblems about which Respondent had been com-plaining."On September 1, Braun replaced Richard Hamilton asbusiness representative. By letter of September 7, Com-pany Manager of Industrial Relations Christy informedBraun that his access to premises as business agent wouldthenceforthbe limited to weekday hours, therebyprecluding his entry on two of the three shifts and onholidays, Saturdays and Sundays; and that access wouldbe permitted only "on foot," thereby forbidding him todrive his automobile about the plant. Christy wrote:So long as you conduct yourself in a proper mannerand operate according to the contract between theparties, you will be permitted access on foot to theplant any time during the day turn, Monday throughFriday, and at other times when approved by the In-dustrial Relations Department or by Mr. H. A. Mut-tach [superintendent of sheet metals division]. Thisiswith the understanding that you are under no cir-cumstances to interfere with or impede the progressof work, or the direction of the operations by mem-bers of Management.When Braun protested the new access limitations,Christy explained that they were imposed "because of ac-tions that the previous agent [Richard Hamilton] hadtaken"in instigating a slowdown. When Braun pointedgeneral reference to existing practicesUnion Representative Brauntestified that although expressing bitterness concerning "many practices"in the blast furnace plant,Company Vice President Hundley stated that"to get a signed contract he would assure us that there would be nochanges made[in existing practices]during the life of this contract."Hundley testified that he only "indicate[d] that there would be nowholesale change in practices or agreements unless there were new orchanged conditions ""Richard Hamilton is presently a company supervisor, in charge of thetransportation department.Hundley testified that although"a real thornin our side as a business representative.we felt that[his] aggressive at-titude,if carried over into a supervisory position"would make him excel-lent management material He indicated that Richard had shown interestin a supervisory position for years,and named other former union busi-ness agents promoted to supervisory positions in the past Richard is abrother of Charles Hamilton,the Union's current business representative. GRANITECITY STEEL CO.out that he did not think he "should be judged" byRichard's conduct, Christy assured him that "there wasnothing personal in it," but that this was neverthelessgoing to be new "Company policy."Braunstated that heintended to take the matter further.At the hearing Vice President Hundley cited additionalreasons for the new access limitations. As to access onfoot, he stated that "about 90 percent of the employeesare located within 200 yards of the main gate and we didnot feel that it was necessary for [the business agent] todrive his car into that plant." As to hours of access, he ex-plained that the Company and Union had negotiated agrievance procedure 8 years ago and "we felt that it didprovide for an orderly procedure in the processing ofgrievances [which] should be done during normal busi-nesshours" except when otherwise imperative "in ex-treme emergencies." Hundley also indicated that allow-ing the business agent unrestricted access "promoted"petty and minor complaints which would "probably"never come up "in a more business like and orderly"grievance procedure.Hundley admitted that from his knowledge of and ex-perience with Braun (a former union president and busi-nessagent when Respondent introduced the new restric-tions) and Charles Hamilton (Braun's successor and abusiness agent for 3 years between 1961 and 1963),1° hebelieved that neither would "personally" engage in thekind of improper activity in which Richard Hamilton hadengaged. Hundley characterized Braun as "a fine gen-tleman, an outstanding worker," who, although "in-volved" in the June 25 incident in his capacity as unionpresident, was "in complete disagreement with RichardHamilton" and took affirmative steps to quelch the slow-down.He characterized his past relationship withCharles Hamilton as "excellent" and stated that to hisknowledge he "never participated in or would condonethe types of activities his brother [Richard Hamilton]participated in."As previously noted, Respondent's bricklayers, hodcarriers, and steelworkers are represented by unionsother than the Charging Party. The business representa-tives of the Bricklayers Union (Zupan, an employee), andof the Hod Carriers (Steward, a nonemployee), crediblytestified that Respondent has interposed no restrictionson their access to plant premises either as to days, hours,shifts, or method of travel. As previously, Zupan driveshis car anywhere in the steel mill, although he does not doso within the blast furnace plant where he parks his car atthe brick shed." Steward likewise drives his car in allareas of the steel mill. Although as a nonemployee he isissued a special pass each time he enters the plant, he wasnever denied permission to enter.NWhen asked whether the decision as to "an emergency situation" wasto be made onlyby the Company,Hundleytestified, "Your [sic] darnright ...an emergency situation is not what the Union thinks it is . "11Braun has been with the Company sinceJuly 1952; CharlesHamiltonwas hired byRespondent's predecessor 21 years ago" The bricklayersin the blastfurnaceplantapparently workonly in thisarea,unlikethe bricklayersin the steel mill, theyusually work only dayhours.11Braun nevertheless arranged to meet the grieving employees and theforeman at the gate("the clock alley") wherehe discussedthe problem,directedthe men to resume work,and the nextday settled itWhen Hanslearned what happened, he stated that in the future employees meetinghim at the gate "wouldbe docked"for leavingtheir jobs13Braun did not specifically give Hans the nature of his "union busi-ness" because"the last time" he called he was told "it didn'tmakeany dif-ference."313C. The Union's Abortive Attempts To Obtain Access toCompany PropertyAfter the new September 7 access restrictions, theUnion's business representatives made several unsuc-cessful attempts to enter the plant to attend to grievancesof night-shift employees. In mid-September, RobertHans, Industrial Relations Manager Christy's assistant,deniedBusinessRepresentativeBraun's 12:30 a.m.request to enter the plant to settle a work assignmentdispute because he "didn't feel that it was serious enoughto warrant [his] being out there. 1112 Hans again rejectedBraun's request to enter the plant on October 4 and alsoUnion President Bennett's appeal the same evening thathe reconsider his denial of permission.13 He similarly de-nied Braun access permission on October 5. On October8, Superintendent Muttach likewise refused Braun per-mission to enter the plant to attend to a grievance becausehe "didn't think that it [the matter Braun described] wasserious enough" and "anyway, he couldn't give the per-mission to get in even if he wanted to."'a In the last weekof December, Christy refused to grant Charles Hamilton,the newly elected business representative, permission toenter the plant to handle a complaint against a foreman,tellingHamilton "to take it through the grievanceprocedure." Christy gave Hamilton the same responsewhen he denied Hamilton's Jaunuary 1 request to handlethe grievance of an employee who believed he was beingdiscriminated against by his foreman.' 5The disputed matters involved in the October 4 andNew Year's Day incidents were processed as writtengrievances in accordance with the contractual provisionswhile those involved on October 5 and 8 were not.D. The Union's Unsuccessful Attempts to Reestablishthe Business Representative's Right to UnlimitedAccessThe Union repeatedly protested the September 7 ac-cess restrictions and met with Respondent on several oc-casions in an attempt to reestablish the business represent-ative's right to unlimited access. On September 9, Busi-nessRepresentative Braun and Union Vice PresidentJackson conferred with Company Officials Hundley,Christy, and Muttach. When Braun asked Hundley toreconsider the new access restrictions, Hundley refusedto do so "because of the actions that the previous busi-ness agent had taken," explaining, however, that "therewas nothing personal in it" as far as Braun was con-cerned.When Braun pointed out that the supplementaryagreement(supra,fn. 6), authorized certain union officersto enter the plant "at any time on union business,"Hundley remarked that that was not "a binding agree-'" In course of the discussion Muttach expressed the personal opinionthat the newly imposed restrictionswere "prettychildish and he could seeno reason" for them15The findings on the first three incidents recited in this paragraph arebased on uncontradicted evidence,the findings on the last two on Hamil-ton's credited testimonyAlthough recallingdetails ofthe New Year'sDay call, ChristydeniedthatHamilton requested permission to enter theplantHe similarly denied Hamilton requesting such permission in theDecember incident.Portions ofChnsty'stestimony,particularly on theDecember episode, are evasive and incredibleThus,although claimingthat he discussed the matter on the telephone with Hamilton for 30minutes, he could notrecallthe natureof theproblem discussed, he re-membered only that it was "inconsequential"and that he told Hamiltonthat it "could be handled just as wellthe next day " In its brief (p. 5),Respondent does not questionthatHamilton was denied permission toenter the planton New Year's Day 314DECISIONSOF NATIONALLABOR RELATIONS BOARDment," but "a privilege" revocable at will. Respondentnevertheless agreed to relax the September 7 restrictionsto the extent of allowing the business representative todrive his car to a designated area within the blast furnaceplant, park it, and then continue on foot, but only duringday hours. The Union maintained that it "could notoperate with these restrictions."In the last week of September, Braun and then UnionPresidentBennett againmet with Company OfficialsChristy and Hans. Braun requested the Company not to"penalize" him for the conduct of the previous businessagent, but Christy said that "they could not change theCompany's policy" in regard to plant access. Bennett ex-plained that the Union needed unlimited access for thebusiness representative because many departments hadno stewards and pointed out that the business agent hasoften settled grievances with the foreman on the spot..Christy replied that "the business agent had no businessgoing out there browbeating [the foreman] or changinghismind about anything" and that "the business agentshould meet with the higher echelon of the Company andthis would be on a second or third step of our grievanceprocedure." Christy also said that "the Company figuredthis was a good time to make a clean break" on the matterof plant access, since the Union now had a new businessagent and president; and that if the business representa-tive had to get into the plant at night he could still do so byobtaining permission from one of three company officialswho would grant it "if they thought [the] matter was im-portant enough." When Bennett asked if Christy wouldconsider discharge of an employee "serious enough" towarrant plant visitation at night, Christy replied that"nothing short of a department shutdown or a plant shut-down could warrant coming out there at night" since"anything else could be handled through the grievanceprocedure." The discussion then turned to a recent in-cident in which an employee arranged to meetBusinessRepresentative Braun at the gate to discuss his grievancebecause Braun 'could not gain access within the plant.Christy stated that "in his mind the employee was creat-ing a work stoppage" and that he would "put a stop to it."When Bennett observed that if he did that the employeeswould telephone the business representative, Christyresponded that "use of the phone on the job was also aprivilege" which, if abused, would also be stopped.Within 2 weeks, Braun and Bennett again met withChristy and Hundley. Hundley expressed full agreementwith Christy's views on plant access and stated therewould be no change in company policy as embodied in theSeptember 7 letter. Observing that he was aware ofRespondent's claim that a slowdown occurred in the past,Bennett assured Respondent that the Union opposedsuch conduct, and was endeavoring "to create a betterrelationship" with the Company. Hundley responded thathe believed Bennett was sincere and that he respectedBennett's integrity, but insisted that "this was the time tomake a clean break." Hundley reiterated the companyposition that the business agent's access to the plant, atnight or day, was "a privilege" and if Braun or any otherbusiness agent "in the future abuses this privilege, theywill be denied access to the premises." Hundley also saidthat if necessary all meetings between the Company andUnion would be held outside the blast furnace area andthe Union "wouldn't be allowed to meet with any of theforemen."Also discussed was Respondent's right towithdraw the union officers' access privilege under thesupplement agreement and the Union's argument aboutthe desirability of settling grievances at the job level toavoid employeerestlessness and dissensionwithin theplant. At the end of the meeting the union representativesstated that they would "fight" Respondent on the matterof access. Hundley said he "thought as much."On October 26, Attorney Sheppard, counsel for the In-ternational,telephonedHundley,requesting him to"reconsider" the Company's position on limitingplant ac-cess to the business representatives. Hundley stated thathe did not believe "the Company was going to change itsposition," but if it did he would let him know.On December 23, Charles Hamilton, the newly electedsteward, received from Respondent a letter restating therestricted access policy as contained in the September 7letter to Braun(supra),except that it included the conces-sion verbally made to Braun that the business representa-tive could park his automobile at a designated placewithin the blast furnace area. About 2 weeks later,Charles Hamilton and the newly elected Union PresidentPhelps met with Company Officials Hundley, Christy,and Hans. When Charles Hamilton pointed out that hisrelationship with the Company during his previous termas business representative(1961-63) "had been good,"Hundley agreed and stated the restrictions were not in-tended as "a personal slap" against him. Hundley againsaid that the new restrictions resulted from RichardHamilton's (Charles' brother) instigating a slowdown.Charles replied that he "couldn't account" for Richard'saction, nor would the Union "condone" conduct of thekind he attributed to Richard, and asked that he be al-lowed to enter the plant during evening shifts so that hecould attend to "problems" thatmight arise.Hundleyagain said that while he "might consider letting you[CharlesHamilton]into the plant...we are not assuredthat you will always be in office." Hundley went on to saythat "even if we wanted to, these N.L.R.B. charges havebeen filed and our position has to remain the same."Around February 9, after issuance of the complaintherein,CharlesHamilton telephoned Hundley, askingwhether they "could get together" on the dispute beforethe hearing. Hundley stated that if permitting the businessrepresentative to drive about the plant "would settle" thematter, they could "probably" resolve the dispute. Noagreement was reached and on or about February 14,Hamilton and Union President Phelps again conferredwith Hundley and other Company officials. Hundley re-peated his offer to permit the business representative touse his car in and about the blast furnaceplantduring theday turn. Claiming that "driving around was immaterial"tohim,CharlesHamilton replied that the Union"couldn't settle for anything less"than the unlimited rightof access it had always had.In the meantime, the Union sought a solution to theproblem byincreasing and training its shop stewards. OnJanuary 16, it posted a notice at the plant requesting theemployees to select a steward for each department. Laterthatmonth,CharlesHamilton and Union PresidentPhelps drove to Akron, Ohio, to discuss with Interna-tional officials the creation of a "steward school"to trainstewards.Convinced of the need of "responsiblestewards"to handle grievances on the two night shifts,the International's president approved creation of suchschool.E.Conclusions1.Respondent does not dispute the settled propositionthat where, as here, the employees have a collective-bar- GRANITE CITY STEEL CO.gaining representative, the employer may not effect achange in "wages . . . or other conditions of employment"without first affording the bargaining representative anopportunity to discuss and negotiate concerning thechange. Sections 8(a)(5), 8(d), and 9(a) of the Act;N.L.R.B. v. Katz,369 U.S. 736, 747. The major questionhere is whether Respondent's September 7 action in cur-tailing the business representative's access to the blastfurnace plant constituted a change in "conditions of em-ployment" as to which Respondent was required to notifyand bargain with the Union. Respondent's basic position(Br. p. 12) is that "access to the plant by the businessagent [was] a privilege, not a right set forth in the collec-tive-bargaining agreement; therefore, modification of theprivilegewas not an unfair labor practice within themeaning of the Act."As observed inEast Bay Union of Machinists, Local1304 (Fibreboard Paper Products Corp.) v. N.L.R.B.,322 F.2d 411, 414 (C.A.D.C.), affd. 379 U.S. 203, Con-gress "of necessity framed in the broadest terms possi-ble" the scope of the statutory duty to bargain. See alsoN.L.R.B. v. Frontier Homes Corporation,371 F.2d 974,979-980 (C.A. 8), affg. 153 NLRB 1070. The fact that aparticular working condition or benefit is not expresslyembodied in the governing collective agreement is im-material where satisfactorily established by practice orcustom. SeeCitizens Hotel Company d/b/a Hotel Texas,138 NLRB 706, 712-713, enfd. 313 F.2d 708 (C.A. 5);FrontierHomes Corporation,153NLRB 1070,1072-73;Central Illinois Public Service Company,139NLRB 1407, 1415, enfd. 324 F.2d 916 (C.A. 7). This isno less true where the practice is denominated a"privilege," voluntarily institued or bestowed by the em-ployer.Central Illinois Public Service Co., supra,139NLRB at 1415. "Any change in the established practicesrequires that the employer notify the bargaining represent-ative and submit the proposed change to negotiation.The unilateral alteration of this established condition ofemployment is a proscribed refusal to bargain under theAct."N.L.R.B. v. Frontier Homes Corp., supra,371F.2d at 980.A grievance procedure is a mandatory subject of bar-gaining and, hence, a unilateral change therein likewiseconstitutes a refusal to bargain. As the Board stated inBethlehem Steel Company,136 NLRB 1500, 1502, enfd.320 F.2d 615,620 (C.A. 3):A method for presenting and adjusting grievanceswhich deal with "wages, hours, and other terms andconditions of employment" is manifestly related tothose matters. In accord with Board and court deci-sions, we find that ... a grievance procedure [is amatter] related to "wages, hours, and other termsand conditions of employment" within the meaningof Section 8(d) of the Act and, therefore, [is a] man-datory subject for collective bargaining.See alsoWestinghouse Electric Corporation,141 NLRB733, 735-736, reversed on other grounds 325 F.2d 126(C.A.7);Motoresearch Company and Kems Corpora-tion,138NLRB 1490, 1492. For reasons hereaftershown, I find that Respondent unilaterally altered theestablished existing grievance procedure, in violation ofSection 8(a)(5) and (1) of the Act.2.Step one of the contractual five-step grievanceprocedure provides that before the filing of a grievance in315writing (step two) the "Union Representative may takethe grievance up with the foreman" within a specifiedperiod.The record shows that it was traditionally thebusiness agent, a full-time paid union employee, whorepresented grievants at this stage.' 6 The record furthershows that for 15 years prior to September 7, six succeed-ing business representatives were "routinely and auto-matically" accorded "unlimited" access to all areas of theblast furnace for the purpose of resolving grievances withthe foreman on the spot-as part of the first grievancestep. This right of access comprehended the right to visitemployees on all three shifts and to move about the plantby automobile, so long as the business agent did not inter-fere with production or management direction. The rightwas in every sense a real and substantial benefit, enablingemployees of all shifts to receive expeditious assistanceand advice from independent, experienced union agents.It also enabled employees to process their grievances ontheir work shifts, without having to make special trips attheir own expense for that purpose during off-duty hours.On September 7, Respondent, without prior notice to andconsultation with the Union, informed the business agentthat he would thenceforth be confined to weekday visita-tion, thereby precluding his entry into the plant on thetwo night shifts and on Saturdays and Sundays; andthereby also precluding him from on-the-job communica-tion with any of the 500 employees (of a total work forceof 900) on those shifts. Respondent also informed thebusiness agent that the access still permitted in day hourswould be "on foot," thereby precluding his driving an au-tomobile directly to the jobsites. These actions substan-tially reduced and impaired the employees' representa-tion rights.In my view, Respondent's action was tantamount to aunilateralmodification of the established contractualgrievance procedure as historically administered and fol-lowed by the parties, in which procedure unlimited on-the-job access by the business agent to all shifts for pur-poses of processing grievances (at the first step of thegrievance procedure) was an integral part. It follows thatRespondent's action constituted a unilateral change inworking conditions, in violation of Section 8(a)(5) and (1)of the Act. SeeWestinghouse Electric Corp.;Mo-toresearch Company and Kems Corp.;andBethlehemSteel Companycases,supra.3.Respondent contends that "there is no violation ofthe Act, because the plant access [still] allowed the busi-ness agent is entirely reasonable." Analogizing to casessuch asN.L.R.B. v. Babcock & Wilcox Company,351U.S. 105, andN.L.R.B. v. Lake Superior Lumber Cor-poration,167 F.2d 147 (C.A. 6), it argues that it was notlegally obligated to provide plant access for nonemployeeunion officials, so long as employees could reasonably bereached by alternative channels of communication, citingasexamples communication through stewards andthrough the formal contractual grievance procedure. Inaddition, it points out that its new access policy affordedthe business agent free access on the day turn, that thebusiness agent could gain access during night andweekend shifts in emergencies, and that his "patrollingthe plant" by automobile was unessential since his parkedcar "is just a few moments' walk from 90 percent of theUnion members on the shift."19Although stewards have participated in processing grievances at theinitial stage,the businessagent was involved in 90 percent of the cases. 316GRANITE CITY STEEL CO.Respondent itself recognizes the substantial distinctionbetween theBabcock & Wilcoxline of cases, which dealwith right of access to organize, and the present casewhich deals with the right of access for purposes of ad-ministering a contractual grievance clause. The first situa-tion involves a balancing of employer rights with those ofemployees in need to inform themselves on self-organiza-tionalmatters. The second-this case-involves an al-ready established bargaining relationship, indeed abalancing of rights struck by the parties themselves bycontract, practice, and custom. In the latter situation theemployer is under a statutory mandate to refrain fromtaking unilateral action destructive of the bargaining rela-tionship. Unilateral action-whether it be in regard to aworking condition such as grievance procedure or mat-ters of monetary value such as wages or bonuses-is inderogation of the statutory representative's bargainingauthority and destructive of the bargaining process. Andwhether or not there is a violation "do[es] not rest on abasisof impropermotivation."FibreboardPaperProducts Corp. v. N.L.R.B., supra,322 F.2d at 414.4.Nor is Respondent's unilateral action legally justifiedbecause it may have been grounded on misconduct of oneof the Union's business agents -Richard Hamilton whoinstigated a slowdown.While under the existing un-derstanding on access (see Respondent's December 27,1963, letter to Richard Hamilton conditioning plant ac-cess on production nondisruption, etc.), the offender'smisconduct would have justified restriction of his right toaccess, suchmisconduct did not justify unilateralwholesale limitation of such right for all business agents.There is no showing that the misconduct complained ofwas other than personal to the business agent engagingtherein."This is not to say that the statute freezes Respondentto the existing practices on plant access. It is to say thatprior to effecting changes therein it is under a duty to giveits employees' statutory representative an opportunity tobargain concerning proposed changes. The bargainingrepresentative is entitled to "an opportunity to present ar-guments to the employer to dissuade him from effectingthe change, and also an opportunity to propose alterna-tives or compromises which might moderate the changeso as to accommodate the interests of the employees aswell as of the employer."Kinard Trucking Company,Inc.,152 NLRB 449, 450.5. In reaching the conclusions herein, I have not over-looked the fact that subsequent to its unilateral actionRespondent met with the Union, discussed the changes,and bargained thereon. This factor, however, "did noteradicate the initial violation inherent in its unilateral ac-tion. Save in special circumstances not present here, thebargaining philosophy of the Act requires that good-faithnegotiations precede rather than follow changes in bar-gainable conditions of employment."Central IllinoisPublic Service Company,139 NLRB 1407, 1417, enfd.324 F.2d 916 (C.A. 7). Clearly, talking about a decisionafter it isa fait accompli,is not the same as bargainingabout it.Town& CountryManufacturing Company,Inc.,136 NLRB 1022, 1030, enfd. 316 F.2d 846 (C.A.5);Robert Abbott Publishing Company,139 NLRB1328, 1329;Langlade Veneer Products Corporation,118NLRB 985, 988. This is particularly true where, as here,Respondent's entire approach in the belated bargainingwas predicated on the fixed and inflexible, but erroneous,belief that plant access by business representatives con-stituted a "privilege," revocable at will.Iconclude that Respondent's September 7 unilateralchange in the existing grievance practices and procedure,as customarily followed and applied by the parties, con-stituted a unilateral change in employment conditionsand, hence, a refusal to bargain collectively within themeaning of Section 8(a)(5) and (1) of the Act.111.THE REMEDYHaving found that Respondent violated Section 8(a)(5)and (1) of the Act by unilaterallychanging existinggrievance practices and procedure,Ishall recommendthat it cease and desist therefrom and from unilaterallychanging its employees'terms and conditions of employ-ment without prior consultation and bargaining with themajority bargaining representative.The RecommendedOrder will require Respondent to rescind the describedunlawful unilateral changes and, if Respondent stilldesires such changes, to bargainwith the Union withrespect thereto.In making the foregoing recommendations,I am cogni-zant that Respondent met and negotiated with the Unionconcerning rescission of the unilateral action.But, as al-ready noted,bargaining after the fact is not good-faithcompliance with the statute;nor did such bargainingoperate to expunge the effects of the unfair labor prac-tices found.For one thing,such bargaining operates froma position of changewhichhas already been made,ratherthan from a position of whether the change should bemade.The statute requires that an employerenternegotiations with an open mind, unencumbered,as here,by a preconceived and precommitted position that a man-datory bargaining subject is only a"privilege," solelywithin its discretion and revocable at will. Nor am I per-suaded that Respondent's postunilateral action negotia-tions met the standards of good-faith bargaining in otherrespects.Thus,the evidence reveals that in addition tothe unilateral action taken,Respondent threatened, or atleast expressed an inclination,to take otherrestrictiveunilateral action,including unilateral revocation of thethree Unionofficials'right to unlimited access expresslyprovided forin a supplement to the collective agreement.It also expressed reluctance to involve its foremen ingrievance processing, although the written contractualgrievance clause(step one)specifically contemplates hisparticipation in the grievance procedure.Accordingly "in accord with the established Board pol-icy of restoring working conditions unilaterally changed"(Dickten & Masch Mfg. Company,129 NLRB 112,113)and reestablishing"the prior situation. . .until legallychanged"(Kinard Trucking Company, Inc.,152 NLRB449, 452), the Orderwill require Respondent to bargainin good faith concerning the change in grievance practices17 Indeed, the 1 day (June 25) slowdown instigated by Richard Hamil-ton did not even result in withdrawal of Richard's right of access. Re-spondent's July 6 letter to Richard Hamilton informed Richard only that"[i]f, in the future, there is any repetition of an incident such as occurredon June 25the Company is prepared to .[d]eny you admission tothe Company premises except under the special terms and conditions asestablished by the Company " Thus, Respondent failed to take actionagainst the culprit, the only business representative about whom it hadcomplained. GRANITE CITY STEEL CO.317after restoration of such practices, should it still desire toinstitute such change."CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3.All employees in the blast furnace department ofRespondent except superintendents, foremen in chargeof any class of work, clerical workers, technical experts,chemists who are not engaged primarily in routine analy-sis,police officers, brick masons, and chauffeurs em-ployed at its Granite City, Illinois, plant, constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.194.At all times material herein, the Union has been theexclusive bargaining representative of the employees inthe aforesaid unit within the meaning of Section 9(a) ofthe Act.5.By unilaterally changing established and existinggrievance procedure and practices, without prior con-sultation and bargaining with the Union, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]18SeealsoCitizens Hotel Company dlbla Hotel Texas,138 NLRB706, 714, 715, enfd. 313 F.2d 708 (C.A.5); Frontier Homes Corporation,153 NLRB 1070, 1088, enfd. 371 F.2d 974 (C.A.8); Westinghouse Elec-tricCorporation,141NLRB 733, 737,reversed on oldergrounds 325F.2d 126 (C.A. 7). The presentcase is distinguishablefromCentral Il-linoisPublic Service Co.,139 NLRB 1407, 1419, enfd. 324 F.2d 916(C.A. 7), where the Board did not finditnecessary to enter the usualremedy.Among otherthings,the Trial Examinerin that case found thatthe postunilateral change bargaining was ingood faith,and he expressedthe conviction that bargaining after a Board order "would have lead to thesame impasse" as that reached in the postunilateral action bargaining. Butcf.IndustrialUnion of Marine and Shipbuilding Workers AFL-CIO(BethlehemSteel Co.) v. N.L.R B.,320 F.2d 615, 621 (C.A 3).11Thereis no dispute as to the appropriate unit.